Opinion,
Mr. Justice Mitchell:
This case is clearly ruled by Irish v. Smith, 8 S. & R. 573. In regard to the competency of evidence as to the sanity of the maker, there is no difference in principle between a will and a deed, and the authorities have not admitted any.
The ease of Irish v. Smith arose upon a contest as to a will, but the reasoning of C. J. Tilghman is equally applicable to the case of a deed: “ The will of 1814 was impeached on two grounds: 1, for incapacity of the testator; 2, because it was obtained by fraud and improper management. In both points of view, it was proper for the jury to be informed what had been the testator’s intentions when his understanding was unquestionable.” And in Wilkinson v. Pearson, 23 Pa. 117, similar declarations were admitted in a contest as to the sanity of the grantor in a deed, and Knox, J., put the admissibility expressly upon the principles of Irish v. Smith. In Chess v. Chess, 1 P. & W. 32, the same principle was applied to the much more doubtful case of declarations made subsequently to the execution of the deed, the court holding on the authority of Irish v. Smith that the evidence was competent on the question of sanity.
The declarations offered in the present case seem to have been excluded partly on the ground that they were too remote in time, though what period of time the court fixed is not clearly discoverable from the evidence printed in the paper book. It may be doubted if any limit of time can be absolutely fixed in regard to declarations admitted for the purpose in question, though of course the more remote they are the less weight they will properly be entitled to.
The finding of the inquisition dated the insanity of Pice *184from the stroke of paralysis in April, 1882, and the deed in controversy was made in July of the same year. The declarations offered were made in 1881 and the early part of 1882. None of them therefore was more than fifteen months before the alleged insanity began, or more than eighteen months before the disputed deed. They certainly were not too remote. In Wilkinson v. Pearson the interval was more than two years, but no question seems to have been raised on that ground.
Nor is the variance between the declarations offered and what Rice subsequently in fact did, of any weight. The first offer was of an intention to execute this conveyance,” and was not open even to this argument. The others were of an intention to execute “ a deed.” There was not therefore any real variance at all. But even if the declared intention had been to make a gift, as it seems to have been regarded by counsel, it would have been an altogether immaterial variance, as the fact that a grantor made a better bargain for himself than he had declared his intention to do when unquestionably sane, was certainly some proof of his competency to know what he was doing when he did make the grant.
The rejection of this evidence was therefore erroneous.
Judgment reversed and venire de novo awarded.